Citation Nr: 1040662	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-36 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral skin 
disorder of the feet, to include as secondary to exposure to 
herbicides in service (claimed as jungle rot of the feet).

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type 2, to include a 
separate evaluation for bilateral ocular hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1962 to 
October 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and June 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied the Veteran an increased rating for his diabetes with 
ocular hypertension and denied service connection for his 
bilateral skin disorder of the feet, respectively.  The Veteran 
has timely appealed those determinations.

The Board acknowledges a May 2007 Board decision denying service 
connection for a skin disorder.  However, the present jungle rot 
claim is based on a distinct and differently diagnosed disease 
entity, and thus is not considered the same claim.  See Ephraim 
v. Brown, 82 F.3d 399 (Fed.Cir.1996). Boggs v. Peake, 520 F.3d 
1330 (2008).  Accordingly, new and material evidence is not 
required to reach the merits of the present jungle rot claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran's last VA diabetes examination 
was in November 2007, at which time the VA examiner stated that 
if the Veteran needed a VA eye examination one should be 
scheduled; however, it was also noted that the Veteran had just 
underwent a VA eye evaluation and that those results were 
included in the diabetes examination.  That November 2007 eye 
evaluation included visual acuity findings, but did not include 
any visual field measurements.  Given the length of time since 
the Veteran's last examination, as well as the lack of some 
potentially relevant findings regarding the Veteran's ocular 
hypertension, the Board finds that a remand is necessary in order 
to find out the current severity of his service-connected 
diabetic condition and any complications, to include ocular 
hypertension, that he may have.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

Regarding the Veteran's claimed bilateral skin disorder of the 
feet, the Board notes that the service treatment records do not 
demonstrate any treatment for or complaints of any bilateral skin 
condition of his feet in service.  Moreover, the Veteran has not 
sought treatment at any time throughout the appeal period for his 
bilateral skin condition of his feet.  However, in his March 2008 
substantive appeal, he indicated that he had jungle rot of the 
feet during service, as a result of his feet being wet, sweaty 
and itchy during service.  He indicated that on some days there 
was not enough water to bathe, and that at times, he was not able 
to change his socks regularly.  He stated that he currently 
suffers flare-ups of that condition for approximately a week at a 
time, at which point he will treat the condition with topical 
creams and change his shoes regularly in order to tolerate the 
flare-up.

The Board notes that the Veteran served in the Republic of 
Vietnam from August to October 1965.  Thus, the Veteran's 
contentions, as noted above, is competent and credible lay 
evidence that fits the types, places and circumstances of the 
Veteran's service in the Republic of Vietnam, particularly given 
that country's climate.  Moreover, while the Veteran is not 
competent to render a diagnosis of jungle rot in this case, he is 
competent to state that he is having symptomatology necessitating 
treatment with topical creams for a fungal-type infection.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Therefore, since the Veteran has competently described 
symptomatology and has given lay testimony of conditions present 
during service that potentially led to a fungal-type infection of 
his feet, the Board finds that an examination is necessary in 
this case.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. 
App. 512 (2004).

Additionally, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records 
from the Columbia, South Carolina, VA Medical 
Center since November 2007 and associate 
those records with the claims file.

2.  Schedule the Veteran for a VA skin 
examiner with a physician in order to 
determine whether the Veteran currently has a 
bilateral skin disorder of the feet (claimed 
as jungle rot of the feet) and whether such 
disorder is related to his military service.  
The claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All tests 
deemed necessary should be conducted and the 
results reported in detail.  

Following review of the claims folder and 
examination of the Veteran, the VA examiner 
should provide a diagnosis for any bilateral 
skin disorder of the feet found.  The 
examiner is then asked to opine whether any 
diagnosed condition is more likely, less 
likely, or at least as likely as not (50 
percent or greater probability) due to the 
Veteran's service.  The VA examiner is 
specifically asked to address whether the 
Veteran's service in the Republic of Vietnam 
from August to October 1965, during which his 
feet were wet and sweaty and he was unable to 
change his socks on a regular basis, caused 
his currently-diagnosed bilateral skin 
disorder of the feet.  The VA examiner should 
also discuss whether the diagnosed condition 
was caused by any exposure to herbicides in 
service.

A rationale for any opinion expressed must be 
provided.  If the examiner opines that any of 
the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

3.  Schedule the Veteran for a VA diabetes 
examination with a physician in order to 
determine the current nature and severity of 
his service-connected diabetes mellitus, type 
2, with bilateral ocular hypertension.  The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted and the results 
reported in detail.  

Following review of the claims folder and 
examination of the Veteran, the VA examiner 
is asked to describe the symptomatology and 
complications associated with diabetes 
mellitus, to include ocular hypertension.  
The VA examiner is specifically asked to 
state whether the Veteran is restricted in 
his activities due to his diabetes, defined 
as avoidance of strenuous occupational and 
recreational activities; whether he uses 
insulin or not, and if so, how many daily 
injections are required; whether the Veteran 
had progressive loss of weight or strength 
due to diabetes; and, whether the Veteran has 
a restricted diet.  The VA examiner should 
also state whether the Veteran has had any 
episodes of ketoacidosis or hypoglycemic 
reactions which necessitated hospitalization 
(and if so, how many hospitalizations per 
year such episodes required), or required 
regular treatment by a diabetic care provider 
(and how often such treatment was necessary).

In regards to the Veteran's ocular 
hypertension, the VA examiner should perform 
all necessary eye examinations.  
Specifically, the Veteran's visual acuity 
should be tested.  The VA examiner should 
also provide a visual field test should such 
a test be deemed necessary by the VA 
examiner.  If such test is not determined 
necessary, the VA examiner should so state 
and explain why it is not necessary in this 
case (e.g., a reduced visual field is not a 
symptom or complication associated with 
ocular hypertension).

The examiner is asked to further state and 
evaluate any other complication of the 
Veteran's diabetes which is not currently 
separately evaluated.  The VA examiner should 
specifically exclude the following 
complications which are currently separately 
evaluated, and are not on appeal:  peripheral 
neuropathy of the right and left upper and 
lower extremities, impotence and venous 
stasis dermatitis changes of the lower 
extremities.

A rationale for any opinion expressed must be 
provided.  If the examiner opines that any of 
the above questions cannot be resolved 
without resorting to speculation, then a 
detailed medical explanation as to why this 
is so must be provided.

4.  After the development requested above has 
been completed, the RO/AMC should again 
review the record and readjudicate the 
Veteran's claims of service connection for a 
bilateral skin disorder of his feet, to 
include as secondary to exposure to 
herbicides in service, and an increased 
evaluation in excess of 20 percent for 
service-connected diabetes mellitus, type 2, 
to include a separate evaluation for 
bilateral ocular hypertension.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


